AO 2458 (Rev. 05115/2018) Judgment in a Criminal Petty Case (Modified)                                                      ge 1 ofl



                                    UNITED STATES DISTRICT CO                                      T   1·    JAN 1 8 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                         CLERK US DISTRICI COURT
                                                                                                   SOUTHERN DISTRICT OF CALIFORNIA
                     United States of America                               JUDGMENT I A CRIMINAL CASE                            UTY
                                                                            (For Offenses Committed On or After November l, 1987)
                                v.

                         Ivan Ramos-Topete                                  Case Number: 19MJ20203

                                                                            Leila W Morgan
                                                                            Defendant's Attorney


REGISTRATION NO. 78968298

THE DEFENDANT:
 lg] pleaded guilty to count(s) 1 of Complaint
                                           ~~~---'-~~~~~~~~~~~~~~~~~~~~~~~~-



 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                        Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                              1



 D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                       TWENTY-FOUR (24) DAYS


  lg]Assessment: $10 REMITTED lg] Fine: NO FINE
 lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, January 17, 2019
                                                                          Date oflmposition of Sentence



                                                                          HONORABLE MITCHELL D. DEMBIN
                                                                          UNITED STATES MAGISTRATE JUDGE


                                                                                                                             20203
